Citation Nr: 0416839	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for organic cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening a previous 
service connection claim.  The case was remanded by the Board 
for additional development in December 1997.

In an October 2000 decision the Board, in essence, found new 
and material had been received to reopen the veteran's claim 
and found a well-grounded claim had been submitted.  The case 
was remanded to the RO for further development.  The Board 
remanded the case again in March 2003 to ensure compliance 
with the instructions of the prior remand instructions.  

The veteran submitted additional evidence pertinent to his 
appeal to the Board in April 2004; however, he specifically 
waived consideration by the agency of original jurisdiction.  
The Board finds the case has been properly developed for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Persuasive medical evidence demonstrates the veteran's 
present cardiovascular disabilities were not incurred during 
or as a result of active service.


CONCLUSION OF LAW

The veteran's present cardiovascular disabilities were not 
incurred in or aggravated by active service, nor may a 
cardiovascular disease be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his service connection claim by correspondence 
issued in May 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO, in essence, denied entitlement 
to service connection in a June 1995 rating decision.  Only 
after that rating action was promulgated did VA provide 
notice regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the May 2003 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the September 2002 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the May 2003 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the service connection issues on appeal 
have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this 
appeal and informed of the evidence necessary to substantiate 
his claim.  On several occasions he was requested to provide 
information identifying evidence pertinent to his claim.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in March 1999 and August 2003.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claims
Factual Background

Service medical records show that cardio-respiratory murmur 
was noted on the veteran's June 1941 induction examination.  
The examiner certified the veteran was physically qualified 
for active service.  A January 1943 report noted the veteran 
was treated for symptomatic German measles.  A September 22, 
1944, battalion aid station report noted diagnoses of 
valvular heart disease, mitral insufficiency, and post-
rheumatic fever.  The examiner noted no treatment had been 
provided.  Subsequent hospital records show the veteran 
received treatment from September 24, 1944, to October 2, 
1944, for cardiac murmur, functional, systolic, apical, 
cardio-respiratory.  It was noted the disorder was not 
incurred in the line of duty and that it existed prior to 
service.  The veteran was released to duty, unchanged.  A 
separate hospital report noted valvular heart disease, but 
indicated a final diagnosis of cardiac murmur.

A handwritten hospital report dated September 25, 1944, noted 
the veteran's chief complaint was heart trouble.  The 
examiner noted that upon induction the veteran had been told 
he had a heart murmur and that he had subsequently begun to 
complain of pain in his heart associated with exertion and 
lying on his left side.  It was noted that in January 1943 
the veteran had developed an illness manifested by a 
"morbilliform" skin eruption followed by swelling of the 
wrists and neck and shoulder stiffness.  The examiner noted 
the examination had been under discussion and that after much 
consultation a diagnosis of rheumatic fever was provided.  
The veteran reported he had undergone periodic heart checks 
by his battalion surgeon who had indicated his heart disorder 
had worsened and had recommended hospitalization.

The examiner noted examination revealed the veteran's heart 
was of normal size without thrills or abnormal pulsations.  
All heart tones were normal.  There was a grade one (or 
barely grade 2) soft blowing apical systolic murmur distinct 
from the first heart sound and not transmitted.  It was noted 
to be faint at best and that it disappeared on complete 
expiration.  No diastolic murmurs were heard.  Rhythm was 
regular and rate was 70.  All peripheral pulsations were 
normal and there was no evidence of congestive phenomena, 
cyanosis, or clubbing.  The diagnoses included 
cardiorespiratory murmur and mild anxiety largely secondary 
to his cardiorespiratory murmur.  A September 28, 1944, 
report noted a 6 foot heart plate revealed the veteran's 
heart size to be normal (actually -10 percent of average 
normal from the prediction table).  

An October 1, 1944, report noted that, in a long interview, 
the veteran had been given an understanding of his condition 
including as to the innocuous character of his murmur and how 
knowledge of its presence could lead to symptoms.  An 
April 1945 report shows the veteran complained of nervousness 
and insomnia.  He reported he had been hospitalized for 
rheumatic fever while overseas.  The examiner's diagnosis was 
moderate severe anxiety state.  It was noted that an 
investigation should be conducted as to whether he had any 
residual lesions from rheumatic fever.  The veteran's June 
1945 discharge examination revealed a normal evaluation of 
the cardiovascular system.  The diagnoses included a moderate 
anxiety disorder.  

Records show the veteran served in the Asiatic Pacific 
theater of operations and that he participated in battles and 
campaigns in the East Indies, the Bismarck Archipelago, and 
New Guinea.  He received awards and citations including the 
American Defense Service Medal with Clasp, the Good Conduct 
Medal, and the Asiatic Pacific Campaign Medal.  He received 
no wounds in action.  

VA examination in August 1946 noted a normal cardiovascular 
system.  The veteran's heart position and size were normal by 
palpation and percussion.  The apical impulse was in the 
fifth left interspace, inside the mid-clavicle line.  A 
transitory systolic murmur was heard at the apex which 
disappeared on deep inspiration.  There was no evidence of 
arrhythmia or other abnormal heart sounds.  The diagnoses 
included no reference to a heart disorder.

An August 1949 VA examination revealed a normal 
cardiovascular system.  The examiner noted the veteran's 
heart was not enlarged to percussion.  Rhythm was regular and 
no murmurs were heard in any position.  There was no evidence 
of cardiac decompensation.  The diagnoses included no 
reference to a heart disorder.

A private medical correspondence dated September 1952 from 
Dr. F.P.S. noted the veteran had been examined in August 1951 
and that he had reported a history of having been 
hospitalized for 3 weeks during service for a "heart 
condition."  It was noted the veteran denied a history of 
any heart problems prior to May or June 1951 when he 
developed some chest pain.  Examination of the heart in 
August 1951 revealed a moderate systolic murmur over the 
pulmonary valve region and a moderately marked systolic 
murmur at the apex.  The heart rhythm was even and regular.  
It was noted that subsequently, in July 1952, the veteran 
reported the onset of left chest pain after exertion.  An 
electrocardiogram (EKG) at that time revealed a right bundle 
branch block.  The veteran was advised that the disorder was 
not disabling, but that he should avoid excessively heavy 
work.  In correspondence to the veteran dated in January 1965 
Dr. F.P.S. stated that he had been contacted by a VA employee 
to whom he related the opinions that disorders, including the 
heart disorder, could definitely be considered service 
related.  

Private medical records dated in May 1965 noted that a March 
1965 EKG revealed a right bundle branch block.

A June 1965 rating decision denied service connection for 
cardiac murmur and right bundle branch block.  The veteran 
was notified of the determination, but did not appeal.

VA examination in August 1968 noted the veteran's heart was 
not enlarged and rhythm was regular.  There was accentuation 
of the second sound in the aortic area that was split at the 
cardiac base, but which moved in a physiologic direction.  
There was a soft, short, apical systolic murmur.  Femoral and 
pedal pulses were present.  It was noted the veteran had a 
history of a right bundle branch block by routine EKG and a 
history of labile hypertension dating back to approximately 
1965.  The diagnoses included essential vascular 
hypertension.

An April 1969 civil service examination report noted clinical 
impressions of right bundle branch block and mild 
hypertension.  An EKG summary noted right bundle branch 
block, left ventricle hypertrophy, abnormal tracing, 
ischemia, and hypokalemia.  

Correspondence dated in November 1969 noted laboratory tests 
revealed cholesterol of 280 and blood pressure of 192/108.  
The veteran was advised to have his physician conduct other 
tests.  A December 1969 private medical report noted the 
veteran was receiving treatment for essential hypertension.

A December 1969 rating decision denied service connection for 
hypertension.  The veteran was notified of the determination, 
but did not appeal.

Private medical correspondence dated in April 1971 noted the 
veteran was hypertensive and that there was hypertrophy to 
the left ventricle.  It was also noted that an EKG revealed a 
right bundle branch block.

Correspondence dated in June 1972 noted the veteran's 
application for insurance had been denied because of elevated 
blood pressure, electrocardiographic changes, and colitis.

In a December 1974 statement J.T. recalled the veteran had 
discussed his heart murmur with him during active service.  

In correspondence dated in June 1975 Dr. J.S. noted the 
veteran was under his care and that his present diagnoses 
included hypertension with left ventricle hypertrophy, 
myocardial ischemia, and right bundle branch block.

In an August 1981 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for 
organic cardiovascular disease.  

In correspondence dated in March 1982 a VA physician (no 
specialty indicated) noted the denial of the veteran's 
service connection claim for chest pains was unjust.  It was 
noted that his chest pain had been determined to be secondary 
to "click-murmur syndrome" (mitral valve prolapse) and that 
this condition had been noted at his discharge examination.  

In decisions dated in May 1984 and December 1986 the Board 
denied reopening the veteran's claim for entitlement to 
service connection for organic cardiovascular disease.  

In VA correspondence dated in December 1987 Dr. R.S. (no 
specialty indicated) noted the veteran had multiple medical 
problems, including hypertension and cardiac chest pain.  It 
was noted that his cardiac problems dated back to service in 
1944 when he developed rheumatic fever and that his mitral 
regurgitation was a sequelae of that disorder. 

In a December 1988 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for 
organic cardiovascular disease.  

In a statement received by VA in April 1991 J.T. stated the 
veteran had discussed his heart murmur with him during active 
service.  It was noted that the veteran had gone on sick call 
rather frequently during service and that he had reported he 
experienced dizziness when he stood up after having bent 
over.  

In a December 1992 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for 
organic cardiovascular disease.  

VA medical records reveal treatment for heart disorders 
without opinion as to etiology.  An April 1994 report 
revealed cardiac dimensions in an approximate normal range 
and mild regurgitation of the mitral, tricuspid, and aortic 
valves by Doppler study.  Echocardiogram observations 
included normal left ventricular size and function and a 
morphologically normal appearing mitral valve.  Hospital 
records dated in February 1995 show the veteran underwent 
2 vessel coronary artery bypass grafting.  

In correspondence dated in August 1995 a VA medical resident, 
Dr. P.G., noted a review of the available medical records 
revealed the veteran had acute rheumatic fever in 
January 1943 and that an evaluation in September 1944 
revealed mitral insufficiency which was most likely a 
complication of rheumatic fever.  

In correspondence dated in September 1997 a VA physician, Dr. 
M.G.S., noted the veteran had been his patient for one year 
and that a diagnosis of congestive heart failure had been 
provided.  It was noted that EKG studies revealed mild 
valvular disease to the aortic, mitral, and tricuspid valves 
and a secundum atrial septal defect.  The physician stated 
that his valvular condition and atrial septal defect had not 
been discovered early in life and may have contributed to his 
current state of moderate congestive heart failure.

In a March 1999 VA medical report Dr. M.H., Chief of the 
Cardiac Clinic, found the veteran's atrial septal defect 
appeared to be small and hemodynamically insignificant.  He 
stated that the lack of any mention of increased pulmonary 
vascularity on any of the earlier chest X-rays attested to 
the very small nature of the defect.  It was noted that, 
while this defect had existed since birth and was not 
discovered upon service induction, in the absence of any 
known episode of endocarditis none of the veteran's symptoms, 
past or present, could be attributed to the defect.  

The physician also found that an April 1994 echocardiogram 
revealed no evidence that any heart valve showed signs of 
rheumatic involvement and that the appearance of normal 
valves and the lack of any calcification weighed strongly 
against the chronic presence of rheumatic valvular disease.  
He noted it was conceivable that the veteran's service 
department examiners might have missed some subtle physical 
findings, but that there was no substantiating evidence of 
record for that hypothesis.  In summary, the physician opined 
that the veteran's present cardiac difficulties could be 
attributed to severe coronary artery disease and myocardial 
infarction "which became manifest long after his discharge 
from service" and which could not be attributed to any event 
occurring during active service.

In March 2003, the Board remanded the case to the RO, in 
essence, for the RO to consider the veteran's claim in light 
of VAOPGCPREC 6-2000 and under the provisions of paragraph 
11.18d.-f. in the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
pertaining to claims involving rheumatic heart disease.  It 
was noted that the Board considered the last sentence of 
these M21-1 provisions, stating that "[w]ith a history of 
rheumatic fever in service, an aortic valve insufficiency 
that manifests some years later without other cause shown 
will be service connected," to be substantive law.

In an August 2003 VA medical report Dr. P.C.S., a cardiology 
service staff physician, noted the veteran's claims file had 
been reviewed extensively and that he was in agreement with 
the findings of the March 1999 VA cardiology opinion.  It was 
noted that there was no current evidence of important organic 
valvular heart disease, rheumatic or otherwise.  The trivial 
to mild valvular insufficiency noted by cardiac 
echocardiogram were explained by findings within the normal 
range and/or due to hypertensive and ischemic myocardial 
disease.  The physician summarized the pertinent medical 
evidence of record and noted a November 27, 2002, report had 
stated there was no major valvular disease.  It was also 
noted that chest X-rays revealed no cardiomegaly, congestion, 
or pulmonary hypertension, which might be present with 
significant valve disease or atrial septal defect, and that 
echocardiograms did not support a diagnosis of organic 
valvular heart disease.  

The physician also stated that there was no convincing 
evidence for rheumatic fever or rheumatic heart disease 
either while in service or shortly thereafter.  It was 
considered pertinent that the veteran's history of rheumatic 
fever was anecdotal and that there were no actual hospital 
records of this illness, that the available service medical 
records indicated the "original diagnosis of valvular heart 
disease was changed to reflect a non-organic condition," 
that the veteran's June 1945 discharge examination revealed a 
normal cardiovascular examination, and that a September 1949 
VA examination revealed a normal cardiovascular system.  In 
summary, the physician stated there was no evidence of any, 
past or present, valvular heart disease and that there was no 
evidence of any current cardiac disease related to military 
service.

In statements in support of the claim the veteran described 
himself as a combat veteran.  He asserts that service medical 
records show he developed rheumatic fever during active 
service and that post-service medical evidence demonstrated 
his present cardiovascular disorders were incurred as a 
result of this illness.  He contends, alternatively, that any 
heart defect that may have pre-existed service was aggravated 
by active service.  He also claims, in essence, that VA 
rating actions and medical opinions have either misconstrued 
the evidence or applied an inappropriate amount of probative 
weight to the medical evidence in support of his claim.  He 
has submitted numerous copies of medical records, medical 
opinions, medical literature, VA documents, and prior 
correspondence annotated with his comments in support of the 
claim.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c).  VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (July 18, 
1990).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

A VA General Counsel precedent opinion has held that the last 
sentence of paragraph 11.18d. of the M21-1, providing that 
"[w]ith a history of rheumatic fever in service, an aortic 
valve insufficiency that manifests some years later without 
other cause shown will be service connected," purports to 
create a new right for veterans and could prove determinative 
of a veteran's claim for service connection based upon the 
development of a specific heart condition under certain 
circumstances.  It was noted that this manual provision 
necessarily limits administrative action because it 
essentially directs adjudicators to award service connection 
in a particular instance, i.e., where a claimant with a 
history of rheumatic fever in service seeks service 
connection for an aortic valve insufficiency that manifests 
some years after service, where another cause is not shown.  
VAOPGCPREC 6- 2000 (May 19, 2000).  

A cardiovascular disease that manifests to a degree of 10 
percent within a year of separation from service may be 
presumed to have been incurred during service.  38 C.F.R. 
§ 3.309 (2003).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
veteran's present cardiovascular disabilities were not 
incurred during or as a result of any illness during active 
service.  Although the matter at issue involves complex 
medical questions related to the propriety of medical 
notations made during active service, the Board finds the 
March 1999 and August 2003 VA medical opinions to be 
persuasive.  These opinions are shown to have been based upon 
extensive review of the evidence of record and were provided 
by physicians demonstrated to have an expertise in 
cardiovascular disorders.  In contrast, however, the post-
service medical opinions in support of the veteran's claim 
are shown to have been limited to review of a history 
provided by the veteran or of specific items of evidence not 
in context with the entire record and are not shown to have 
been provided by physicians with any noted expertise in 
cardiovascular disorders.  Thus, the Board finds the January 
1965 opinion of Dr. F.P.S. and the March 1982, December 1987, 
August 1995, and September 1997 VA medical opinions warrant a 
lesser degree of probative weight.

In addition, in light of the fact that the March 1999 and 
August 2003 opinions found, in essence, that the veteran did 
not have rheumatic fever during active service, the Board 
finds service connection is not warranted as a result of the 
provisions of VAOPGCPREC 6- 2000 and paragraph 11.18d. of the 
M21-1.  Although a diagnosis of rheumatic fever is indicated 
by service medical record notation, these cardiology experts 
have concluded otherwise based upon post-service medical 
findings and interpretation of the records contemporaneous to 
the veteran's service.  

For similar reasons, the Board finds a determination as to 
whether the veteran engaged in combat with the enemy for the 
purpose of accepting as sufficient proof of a disease 
incurred in active service is not required.  The absence of 
actual hospital treatment records associated with the service 
department diagnoses of valvular heart disease, mitral 
insufficiency, and post-rheumatic fever in September 1944, 
while noted as pertinent, is not shown to have been a 
determinative factor in the August 2003 VA physician's 
opinion.  

There were other factors involved the August 2003 opinion 
including that the available service medical records 
indicated the "original diagnosis of valvular heart disease 
had been changed to reflect a non-organic condition," that 
the veteran's June 1945 discharge examination revealed a 
normal cardiovascular examination, and that a September 1949 
VA examination revealed a normal cardiovascular system.  The 
March 1999 opinion by the VA Chief of the Cardiac Clinic did 
not indicate the absence of actual hospital records was a 
significant factor in his opinion.  As noted above, the 
provisions of 38 U.S.C.A. § 1154(b) do not create a 
presumption of service connection exclusive of the 
requirement that competent medical evidence must be provided 
demonstrating a nexus to service.

The Board also notes that a cardio-respiratory murmur was 
noted on the veteran's June 1941 induction examination, but 
that the persuasive medical evidence indicates his present 
cardiovascular disorder are unrelated to this defect.  Thus, 
the Board finds the evidence demonstrates the veteran's pre-
existing heart defect was not aggravated by an illness 
incurred during active service.  

Although the veteran believes he has present heart 
disabilities as a result of an illness incurred active 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
service connection for cardiovascular disease is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



